Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 1 of 35

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

UNITED STATES DISTRICT COURT

_ for the

APR 2 0 2020 |

  

5

 

District of AUizona

Division

Case No.

GLEMK U 9 DISTRICT 4
BISTROT OF
[Ny — oP

 

 

CV20-00769-PHX-DJH-MTM

 

“Richard Laure Hom Psal

Plai diffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one)

Ruten Callewo
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Ne Nee Nee Nee Nee Ne ee ee ee ee ee ee ee ee ee”

COMPLAINT FOR A CIVIL CASE

(to be filled i

n by the Clerk’s Office)

Ni ves [-] No

 

 

 

 

 

 

I. The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name v Chat Jay po” Hom PSonh
i
Street Address (402, No po pvt, APTIC
City and County eC cknyx _/ MARCHA
State and Zip Code PAIZoNA / YSUS
Telephone Number G2%- SEB -4GI SH
E-mail Address Marina elle nw2 @ eatnaik Com
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

 

 
Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 2 of 35

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name Rote Calleso

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Job or Title (if known)  Palisie Ant
Street Address | \3\ Lan VOC nse. oer @ Bloo
City and County COAShingtOM
State and Zip Code DC, / Alo SIS”
Telephone Number Lor- 275 —- 410 (oS
E-mail Address (if known) ( Ab Lagrwn
Defendant No. 2
Name AL / &
Job or Title (if known) A | i
Street Address KN | Py
City and County Ni Ip
State and Zip Code hile:
Telephone Number NN In
E-mail Address (if known) Ni | fy
Defendant No. 3
Name uf &
Job or Title (if known) Al Py
Street Address N Ie
City and County N | fy
State and Zip Code NN le
Telephone Number if
E-mail Address (if known) wir
Defendant No. 4 |
Name N fe
Job or Title (if known) N | he
Street Address LN} ] &
City and County nl ft
State and Zip Code iw | hb
Telephone Number N | A
E-mail Address (if known) N | iv

 

Page 2 of 5

 
 

Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 3 of 35

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
4 Federal question ["] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. .

IQ US. Code. Z ISN0S - ODSTUCTIN OF Congress

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Tk iCAbaru Lanne. \\ Hom PSenl , is a citizen of the
State of (name) AU Zehr J .

b. If the plaintiff is a corporation
The plaintiff, (name) wh & ; , is incorporated
under the laws of the State of (name) N / Bh ;
and has its principal place of business in the State of (name)

hyQl&

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Kuge)| (sy | ae 0 , is a citizen of
the State of (name) AU 2enA . Or is a citizen of
(foreign nation) Ad / ph

 

Page 3 of 5

 
 

Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 4 of 35

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

 

 

b. If the defendant is a corporation
The defendant, (name) i la. , is incorporated under
the laws of the State of (name) nil py , and has its
principal place of business in the State of (name) N \y
Or is incorporated under the laws of (foreign nation) nN la ;
and has its principal place of business in (name) N Ww

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

ds, 0G, 60¢, OO

 

Od. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Iv. Relief
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 5 of 35

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: ot | ce / tLe

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

ved v 7 DeanPSon—
Lica WO THempSal

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5

 
o 2 R SEV CWA

[|
|Z
\%
id

—

lS

Io

7]
I"

Z\
22

24
25
LO
1

Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 6 of 35

JATEmprs Have Bega mane Sel Seveg

Times , IA ARER SO Gwe Deepa /
SOS Hob SHE GARTH OS oftice’ .
VSTHKS , IN (CEefehence «cE Se AE eand
\ CEMSTHUTION of “WHE UNTED ssoNES of
AMEefca’- PEL 2: IE ~ CV -CH7 00 -Ddit-- MH ,
LOHo Wry ! —ENDEED | \ce “VO Cong mac

| wher 15 A FER CumMée — Ap

Defenpast | is M Fully Avoarée" c& ~tHhs

ry = Yr [SO 7 7 ) ot ‘

IS U.S. Cede part 5- CBsluerial © Proceeding s
Berle DeEpartmeans , AGENGes , nd Comm tees,
NOV mole ~<hen Ewe YEAS OR, (FF ~rHe.
OFFENSE TyIvolves sentehnimoial of TymMest G
betflelionm (35 DEFiWer 1 Secton 233i)

=m PRSonléo NE mote ~THan S VERS OTL NETH

As A Compa Malune! =o Stole 30 PiMecr
he Constitution» AND DEFEMDAAT 1 HAS viet
Upkelp Wis SpuTy! ta Aliza VORRS AyD
Plainh FF AS AN Este, OFFaal

 

 

 
BNERRRSL LY DAREFAzARKR A

 

 

0 ae PF cv- 207 §9-Akt--M Mg Paaggthenig: Filey BBS 058! of 35

 
ay if oN
yw «
e
a, " 4 af oe Ss
“San AS

Torts Law Group (02)
4800 Memorial Drive
Bldg 92

Waco, TX 76711

 

 

7018 1130 OO01 0538 6121 Fax: (202) 495-6426
Certified Mail PO15 1520 OO02 3714 Gli?  —_ inReply Refer To: GCL 432009

 

 

January 29, 2020

, — ( fun o
Read 4 Tompson 302. U4 - S82e

#10
Prescott, AZ 86301 THTS ( Biv (ap
ISS Val Crclool ¥
RE: Administrative Tort Claim Duke SSy
‘ l, iG, Op c , oe ys
Dear Mr. Thompson: oF ted Ce SO 22:

Our office received the tort claim Standard Form 95 on June 20, 2019, you filed
asserting $75,000,000,000 in damages alleging that starting in “2005 and-ongoing” the
VA allegedly committed HIPAA violations, ADA violations, assault, collusion,
discrimination, gross mismanagement, legal and medical malpractice and negligence.
Over 100 pages accompanied your claim included excerpts of your medical record
with dates in 2011 and 2012 pertaining to prescription medication, an allegation about
a nonVA employee who “forged documents” related to a domestic matter in Arizona
state court as well as allegations against individuals who do not appear to be VA

employees.

The Federal Tort Claims Act (FTCA), sections 1346(b) and 2671-2680, title 28, United
States Code, under which you filed your claim, provides for monetary compensation
when a Government employee, acting within the scope of employment, injures
another by a negligent or wrongful act or omission. Liability is determined by law of the
State where the tort occurred (section 2674, title 28, United States Code). Under the
FTCA, a tort claim is barved unless it is presenied within two (2) years after ihe ciaim
accrues, as provided in section 2401 (b), title 28, United States Code. You filed this
tort claim well beyond the 2-year statute of limitations. Furthermore, there is no
remedy under the FTCA for intentional acts like those described above. Accordingly,

for the reasons above, your claim is denied as untimely.

If you are dissatisfied with the VA's denial of this claim, you may file suit directly under
the FTCA, sections 1346(b) and 2671-2680, title 28, United States Code. The FTCA
provides that when an agency denies an administrative tort claim, the claimant may
seek judicial relief in a proper Federal District Court. The claimant must initiate the suit
within six months of the mailing of this notice as shown by the date of this denial. See,
section 2401(b), title 28, United States Code. In any FTCA lawsuit, the property party
defendant is the United States, not the Department of Veterans Affairs (or an

individual health care provider).

 
Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 9 of 35

RUBEN GALLEGO 1218 LONGWoRTH House OFFice BUILDING
77H District, ARIZONA odes 5
veounres Congress of the United States ener 0
ote House of Representatives (07) 200-0881
NATURAL RESOURCES Washingtan, BC 20515-0307

SUBCOMMITTEES:
ENERGY AND MINERAL RESOURCES
Water, Power, AND OCEANS

OVERSIGHT AND INVESTIGATIONS

September 14, 2018

. -ai Mr. Thompson,

Thank you for contacting the office regarding your issue with the Department of Veterans
Affairs. I appreciate you taking the time to contact our office for assistance.

I am happy to make an inquiry on your behalf. In order to do so, I must have a written request
from you. A privacy release form is enclosed. Please fill out the form briefly describing your
situation, attach any documentation you have, and return it to Anthony Saucedo in my Phoenix

District Office.

I look forward to serving you. L coh! a fe \ par?
sincere Lp wey (Pf |
incerely, . oe” pee oi

\ ws \ " ' / ye <
Yi rhb MO we
{\ ” (\/
Ruben Gallego wp Q ih a pe
Member of Congress \ 6 p
VN
N
J

RG/ zr Aw |

we, & UA Roper Wilkie
ee “/OI¥ O3C6CO C0ol B6%Z 3BI0

©)

 

PRINTED ON RECYCLED PAPER
 

 

Fruit of the poisonous tree doctrine

vo one dence that's s the pr roduct

egal search generally inadmis shen

Sia
es

 

 

go eb Es lyr bo a PAS hy Qn
irl but so too is adcitioi nal evidenc

 

 

    

ee

Vg > PF Aciple eis colorfully Known as ine

 

 

‘ruil of the poisonous tree” doctrine.

Nolo.com > legal-encyclopedia > se...

   

 

tint i

Nolo.com
im Ren cy tLacta| Taine
iO { pedal JL ch 7

 

pore on fundamental rights as they relate to the
31 Constitution and state law, see What does tne
of Rights do? Fruit of the poisonous tree Includes

 

 

 
   

Case 2:20-cv-00769-DJH--MTM Document 1 Figae ft
\O DpH 190.
Ol Zo6 ° [79 I Ao~ |
a

, & Feces coquest Sta) He

MES, €el VSEX> fit AD YG 5
In “Pee “Feat

 

Z Mesa Rlice renternl Nea ts,
LT. Quesnier Hap ad Pol
My  PRDRE< 5 wen He So

 

 

Chetry #104 (9 Mesa tz

WVESA Yo lice. Clessi Fen Mes

4. Cole Rom Mils-tead o& BPs
LOPS THe ChheP er

& oF Tol. le at
. T Ae mg

a a a
Fake —

: ——— ;
6 ) ,

 
 

YSZ Lia’
20-cv-00769-DJH--MTM Document1 Filed 04/20/20 Page 13 of 35

Case 2

 

 

 

 

 

 
 
 
 
 
 

     

 
 
 
  

i Complete items 1, 2, and 3. C1 Agent
@ Print your name and address on the reverse 5 Addre
so that we can return the card to you.

; OhDel

i inted Nami S&S. Date of De!

i Attach this card to the back of the mailpiece, BF Pan M1 Wy ey
or on the front if space permits. LA |

 

 

 

 

1, Article Addressed to: D. Is delivery address different from voyl’ CO Yes

* -- |f YES, enter delivery address below: [J No
V la Lost
Y (01% S.MADISON DR, _

Tanne, AZ -
C523

 

 

 

3. Service Type C1 Priority-Mail Expres:
(i Adult Signature : Ci Registered Mail™
| Hil | | | | {| | | II 1 Adult Signature Restricted Delivery C) Registered Mail Res
eerie’ Mail ted Deli a Fete Receipt for
‘ 4 9 s ra X
9590 9402 4006 8079 0922 78 entified Mail Restricted Delivery Merchandise

CT Collect on Delivery
(1 Collect on Delivery Restricted Delivery © Signature Confirmai

 

 

 

ica b i firmat
2. Article Number (Transfer fram service fahol Deol ct a © Signature Gont
d Mail Restricted Delivery Restricted Delivery

} O3b0 0001 3682 3b00 C insured Mal Rest
i turn. Rec
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Rec

 

 

 

 

     

. aE
items 1, 2, and 3. . A, Signature? .
name and address on the reverse x ‘ Agent
“e Can return the card to you. Addtes

. f. .
nis card to the back of the mafipiece, B, Hecelded by (Prigted Name) G. Date of Pel
1e front if space permits. £7 Ad it MEO 7 Or / ¢
Addressed to: D. Is delivery address different fromitém 1?_Ll Yes
if YES, enter delivery address below: Ho
2S Sedey / VET Cafeg.
, .
-O0 A, 29 Stet

 

 

 

 

 

 

 

 

eu Lite ilo
MMeaneshe goo |
1 3. Service Type C] Priority Mail Express¢
. | I | | Ci Adult Signature 7 Registered Mail™
4 Cl Adult Signature Restricted Delivery] Registered Mail Restr
Q Certified Mail@ Delivery
1590 9402 4006 8079 6047 30 Ci Certified Mail Restricted Delivery CI Return Receipt for
- 1 Collect on Delivery Merchandise
weg eee te q oO oe & Delivery Restricted Delivery 5 signature Gontrmatio
‘ Mail ignature Confirmatio
#016 Ob80 OO01 ecOl 478 _-| Mail Restricted Delivery Restricted Delivery

 

].__ (over $500)

 

Domestic Return Recei

SAL -

   

 
 
 
 

 

H Gamplate items 4, 2, and 3.
& Print your name and address on the reverse
so that we can return the card to you.

® Attach this card to the back of the mallpiece,
or on the front If space permits.

1. Article Addressed to: , 4b .
Lethe Anny Beate ** 7289
or

Sal.
Ne napoli dlapt
- PHowrix AC woo

(o2o Ww WPSthryrtn
FARMALL TL

9590 9402 4218 8121 3404 28

  
 

     
 

Bet el eet caca ee
A, Signature

x Le J Agent
7 El Addrese

 

B. Received by (Printed Name) C. Date of Delive

D, is delivery address different from fem 42 D Yes

if YES, enter delivery address below: (] No

 

 

 

 

 

 

+ PTL hae Lome naming fehall

7016 3010 0000 b503 &0e2

 

,_PS Form 3811, July 2015 PSN 7890-02-000-8053

 
 

     

ek eee :

i Complete items

  

1,2, and 3.
& Print your name and address on the reverse
so that we can return the card to you.
§ Attach this card'to the back of the mailpiece,

Bee Re ekcccie ese

3. Service Type Ci Priority Mail Express®

Gi Adult Signature ( Registered Mail™

C1 Adult Signature Restricted Delivery ~ (1 Registerad Mail Restri

D Certifled Mall@ Delivery

C1 Cortified Mall Restricted Delivery O Retum Recelpt for
Merchandise

CI Collect on Delivery
CI Colfect on Delivery Restricted Deilvery 1 Stgnature Confirmatio:
© Signature Confirmatio:

‘ed Mail
red Mall Restricted Delivery Restated Delivery
+ $500)

Domestic Return Rec

 

 

Signatur

    

CI Agent
0] Addresse
eceived by (Printed Name) C. Date of Delive.

LUTHER O° oO 1B

 

 

 

or on the front if space permits.

OFFIGL MECALE CHS

Moornin View Prec net

O075 EB Ary land Ave
Ptcemx AZ Bee
UONUAC TAAL TOE AMA

9590 9402 4006 8079 0923 60

D. Is-delivery address different from itemn 12 C1 Yes
if YES, enter delivery address below: ( No

 

 

 

Oo Priority Mall Express®
C] Ragistered Mall™
C Registered Mall Restric

3. Service Type
0 Adult Signature
O Aduit Signature Restricted Deilvery

O Certified Mal@® Dalivery

C1 Certified Mail Restricted Deilvery ©) Return Receipt for

C1 Collect on Delivery Merchandise .
Signature Confirmation

 

2, Artlcle Number (Transfer from service label)

7038 0360 0001 3642 3346

PS Form 38711 1, July 2015 PSN 7530-02-000-9053

 

C Collect on Delivery Restricted Delivery
~ tate Gi Slgnatura Confirmation

Restricted Dellvery * Restricted Deilvery

Domestic Return Recelr

 

 
Case 2:20-cv-00769-DJH--MTM Document1 Filed 04/20/20 Page 16 of 35

ee

 

 
ee

_

/

.

o

a

-

oh
.

 
 

A
Le
ee

Ss S
ES

ee
See
Se

 

 

 

 

 

 

 

 

 

 

 

 

 
NOLEN AL DaD ae
-S102YO

100 ~8Z/ FI -LI@z7. MIT ~*”:

 
(EAS E>
case 20a rag | ocumen

00769-DJH--MTM

ExyecoTve Teac —

HoneRatle
Wy Ducoy MeSally
Vatrica Gianelt | TN a
| | Koundlt C. Bahringer.
Ke | _ Legisbehve Canal
mre wm ope B90 F4or 114
| Cope 7
Cell pow (32 FET OF

i
i
{
i

|
|

|

<

en C~ “CHecks 3 al antes"
t1 Filed 04/20/20 Page 20 of 35

l 6 Cos ahve Dent Sodieray
Seasick [Verte | Alizee Comm 6.07 ow"

| Suda Conduct

apse Io Hot M33 323 | est any ate HRI

_| 4032 1%e 33

}

NenclaBle Ceorge (Comoe

Dopreme Cook AL

Uspstt 9590 94or YAIN9
1032 70e 40

 

Danlla Way O Carinlor.
SpE TOY 63le0 0001 BBL
2525
MESO
| Gun Erg @

ey

—

[UR ¢s90 Tor 2B “7e64

|

[ne
entrees,

oy 2D

We 20
Kmbedy

“T Ponpson

 

Usps 9570 702 $633 323

 

ge | 3
— } | c UT, |
Loe PT
FOB GSI Wor 2B% VOC oA't 90
Raguel Bstopinan — Cry of PNK

pm asto Wor U2 SIZ B40 Bl
cthalda Cuilhans (Blamed Er Zverchter)

SE Tle Bd Coo 6503 78I¢

x mot bith HER
|
|
\

 
|
|

 

 

Legal Redr@ascEas? ValleQVAACBH--MTM Document 1 Filed 04/20/20 Page 21 dfags | of 4

 

HOME About Us Services Membership Donation Events Contact NAACP Links

Freedom Fund Event

ay

\

The Legal Redress Committee investigates discrimination complaints, monitors litigation in which the branch is
interested and communicates with the National Office and Branch members on the progression of discrimination Cases.
The Legal Redress Committee does not give general legal advice. If you feel you have experienced discrimination
and would like to file a complaint with the NAACP, you must complete the form below to initiate our legal redress
process. Questions about our legal redress process should be sent to us at legalredress@evnaacp.org.

   

Legal Redress

Fields marked with an * are required
Full Name’

 

 

Address

 

 

City

 

 

State

 

Arizona iv]

 

Zip

 

 

Phone

 

 

 

Email

 

 

 

 

Best Time/Method For Contact

LD Mian Smiley Se.
Ziyo. 654- 4429

http://www.evnaacp.org/legal-redress/ 5/11/2018

 
  

oD
. &
and

    

ice,

SEA pec kiat a seeshthesg Tate entry neta ether
shh, ae rate oni
l dt Misa aes patie eat
e . wei
‘. sain
* &} A"
5

 
Case 2:20-cv-00769-DJH--MTM Document1 Filed 04/20/20 Page 23 of 35
Abrazo Central Campus
2000 W. Bethany Home Rd.
Phoenix, AZ 85015-2443
Phone: (602) 249-0212

Patient Education & Visit Summary
PERSON INFORMATION

Name: THOMPSON, RICHARD W

Address: 6802 N 17TH AVE 16 PHOENIX AZ 85015 Phone:(999)999-9999

DOB: 05/11/1971 MRN: 985409 Acct#: 504037185

Arrival Time: 12/15/2019 06:54:00 ED Discharge Time:

VISIT INFORMATION

Presenting Complaint: pt. on foot from private residence complaining of cough x 4 days.
Patient Diagnosis: Chronic bronchitis with acute exacerbation

Primary Care Provider:
Primary Physician: and ATALLAH PA, NICOLE M

Allergy Info: traMADol; amLODIPine; hydrochlorothiazide-triamterene; lisinopril

Discharge Location:
FOLLOW-UP WITH:
With: Address: When:

Family Medicine Clinic-Phoenix, 2000 W. Bethany Home Rd. Phoenix, Within 2-3 days
AZ AZ 85015
6022465525 Business (1)
Comments: ~
RETURN TO ED IF WORSE IN ANY WAY.

Name THOMPSON, RICHARD 1 of 9 12/15/2019 07:43:36
MRN 985409

¢

 
ae pers . oe
. * Patignt Copy **"*
Docu

\

C

   

ase 2:20-cv-00769-DJH--MT m
JH-- ent1 Filed 04/20/20 Pa
Southern Nevada Healthcare System ge ee ors

6900 North Pecos Road , North Las Vegas , NV 89086

te Main Phone Number: (702) 791-9000
==e Patient: RICHARD THOMPSON, Date: 04/09/2018 Time: 00:26

 

 

DISCHARGE INSTRUCTIONS

IMPORTANT: We examined and treated you today on an emergency basis only. This was not a
substitute for, or an effort to provide, complete medical care. In most cases, you must let your doctor

check you again. Tell your doctor about any new or lasting problems. We cannot recognize and treat all
injuries or illnesses in one Emergency Department visit. After you leave, you should follow the

instructions below.
You were treated today by Hiran Wijesinghe, MD. (1)

Special Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Information Is About Your Follow Up Care

it is important that you establish a relationship with a Primary Care Physician. A Primary Care
Physician can provide recommendations that will help protect your health and provide the screening
you.need. Please contact (702) 791-9024 to establish a Primary Care Provider

You need to establish care and follow up with PCP ASAP or in 2-5 days.

 

Future Appointments

95/15/2018 at 3:00pm LAS PACT 5

 

This Information Is About Your \lIness and Diagnosis

 

 

 

 

 

BRONCHITIS
Bronchitis is inflammation within the lungs. The lungs contain air passages called bronchioles. They

are the larger tubes that supply oxygen to the rest of the lung. When these bronchioles get inflamed
(swell), it is called "bronchitis".

What causes bronchitis?
Bronchitis is usually caused by a virus. It usually occurs as a complication from the common cold or flu.

Occasionally, bronchitis is caused by bacteria.

There are many different viruses that cause bronchitis. Colds and bronchitis are most common in the
fall and winter. In spite of common belief, colds are not caused by cold weather. Colds occur more
often in cold weather due to:

» an increased number of people being inside and in close contact with each other
. drier weather - it is easier for viruses to attach to drier mucus membranes, such as the lining of

the nose or bronchioles

Bronchitis is contagious - the virus that causes it can be passed from one person to another. You must
come in contact with the affected virus. The virus can be passed through:

Portions Copyrighted 1987-2018 The Wellness Network Page 1 of 14

https://r01scrapplpipt2 101 smed.va.gov/Lo gic are/PI/PEP/Index? Visitkey=J SIZOY28U2KIB... 4/9/2018

 
Se Aticond Bet 0 Hf Paychologist Ext indwo 04/20/20 Page 25 of 35 Board Members

‘0!

  

1740 W. Adams St., Suite 3403 Lynn L Flowers, Ph.D., Vice-Chair
Phoenix, Arizona 85007 Diana Davis-Wilson, DBH, BCBA, Secretary
Phone (602) 542-8163 Fax (602) 542-8279 Bryan pee aD BCBAD
www.psychboard.az.gov . Stephen Gill, PhD.

 

Matthew A. Meier, Psy.D.
Governor “ee Ramona N. Mellott, Ph.D.
Douglas A. Ducey a Tamara Shreeve, MPA

soccer . .
‘ Executive Director

Heidi Herbst Paakkonen MPA

December 27, 2019

Richard Thompson

   

RE: Claim No. CL-1 9-06, Daniel Gaughan, Ph.D.
Dear Mr. Thompson:

In accordance with the Claim process set forth in Arizona Revised Statute § 32-2081(C), the
Claim you recently'submitted regarding Daniel Gaughan, Ph.D. has been independently
reviewed by three members of the Arizona Board of Psychologist Examiners (“Board”). Each of
the three Board members who reviewed the Claim independently provided a recommendation
indicating that the Claim does not appear to merit opening a Complaint. Accordingly, the

purpose of this letter is to notify you that no further action will be taken on your Claim.

If you believe that you may have additional legal remedies, you may wish to consult with an
attorney of your choosing.

Sincerely,
Jennifer Michaelsen

Deputy Director
Email: jennifer.michaelsen@psychboard.az.gov

  

   
 

 

 

 

 

  
 
 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

: m
Ln | fl
r a
Ln |
3 Certified Mail Fee
ei
=a i$
a wee Ca |Extra Services & Feés (check box, add fee as appropriate) | -
s - Wiis, ClRetumn Receipt (hardcopy) $
TY) ara Services & Fees heck box, add fee ag app Se (a | CoRetuin Receipt electronie) sg
(Return Receipt (hardcopy) 3 (2) | ()certitied Mail Restricted Delivery §
cS (] Retura Receipt (electronic) 8 CI | Cladutt signature Required " $.
co A Conted Mel eens Daliveny : : C1 | [Jaautt signature Restricted Delivery $ _£
- ult Signature
o Cl adult Signature Restricted Detivery $ = ry [Postage ~
el Ee 9. + cake
ma Postage $1 at BS 11 {Total Postage and Fees os
s rc ote
= Total Postage and fees - <. “sy $ ri } Dw
Bia PF ent To VY te
—— rs Hed, Helsst PaakiKonen mPa
ent oO - « ” wy
EQ [sent C \ ak Syithen q MD o eae No.l or PO Box No. sh Supte 3 ¥ D2,
‘€} lsisar aid Ape No. oF PO Box ne EI . J te Ae Ae t B19 “J ‘
[00 UN SAN P hee $5007
ily, Siate, e

 

 
20-cv- tafe.or Ariazqna Beard afPsychelogistExamiriersye 26 of 35
; ase 2:20-Cv 00768 BS? 1740 West ike St., Room 3403 @
Phoenix, Arizona 85007

Phone: (602) 542-8159 Fax: (602) 542-8279
www.psychboard.az.gov iennifer.michaelsen@psychboard.az.gov

  

(@) CLAIM AGAINST A PSYCHOLOGIST
WHO PROVIDED COURT ORDERED SERVICES*

 

instructions

This form is intended for use by individuals submitting a claim of unprofessional conduct against a psychologist who
performed services ordered by the court. Please complete the form, attach your supporting documentation, as well as
documents requested on pages 2 and 3 of this form, and return all materials to the Arizona Board of Psychologist

Examiners’ office at the address listed above.

Process

Pursuant to A.R.S. §32-2081(C), the claim will be independently reviewed by three members of the Board (“Reviewers”),
including one public member. The Board office may contact you with follow up questions or to request additional
documentation. Each Reviewer will review the claim and will independently make a recommendation to the Board's
Executive Director regarding whether there is merit to open a compiaint. If the three Reviewers independently
recommend not opening a complaint, a complaint will not be opened. if, however, one or more Reviewer(s) recommend
opening a complaint, a complaint will be opened and an investigation will follow. You will be notified of the outcome of the
review. The psychologist will be notified of the claim pursuant to A.R.S. §32-2081(E).

Please type or print in ink and answer all questions. Return an original and one copy of all documents submitted.

 

Psychologist Information: |
Nene “DR. Kasia “Richard S
Business Name Behauial Lew itH Providers Business Phone (423) 262 - ZG39
Susiness Aaaress 4050 Nett S32 Avene > Soke Z9e

 

 

 

 

 

 

 

 

 

 

 

 

City : aa & State ARi2an 3 Zip Code ~ $5 35 1
Your information: Oo . - a
Mere “Rita (Jane Tompsm (928583 - 4734
: a. joan . Contact Ph
Address (OZ N. i je AK, APT i & Where you wish to be contacted during business hours

 

*Note: Pursuant to A.R.S. §32-2081(B) complaints filed by individuals charged with offenses under Title 13, Chapter 14, must
first be reviewed by the Court. Pursuant to A.R.S. §31-241, an inmate must exhaust internal grievance procedures
established by the Arizona Department of Corrections before filing a complaint with the Arizona Board of Psychologist

Examiners.

Claim Form and instructions (7/19)

 

 
Case 2:20-cv-00769-DJH--MTM Document1 Filed 04/20/20 Page 27 of 35
Questions (Please print)

1. Please provide your court case number Cedo04 - 2G 723 - CO}

 

4 CZ :
2. Please name the opposing party in your court case. SS TAME cr Aluzen9
oP i L_ - ne
What is your relationship to the opposing party? enh 16, < ei otal Lauoserts

3. Yes LIne Did the psychologist perform services ordered by the court?

lf yes, please provide a copy of the court order that orders the services to

be provided.
If yes, please identify the services provided, such as custody evaluation,

parenting coordination, therapeutic intervention, etc.
“Role Mean HéalTh Evedvetien on
en j _

02/14 [2020

 

®
4, [Wes Xv Did the psychologist have documents that required your signature and
explained fees for the service provided, the nature of the service
provided, the psychologist’s duty to report abuse or harm, and other
information? (This may be called “Informed Consent,” “Service

Agreement,” or something else)

if yes, please provide a copy of the documents.

Ar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= hee No a. Did the psychologist issue reports, evaluations, recommendations, or
, , other documents as a result of the services provided to you?
[Ives No b. If yes, did you receive a copy? If yes, please provide a copy of any
reports, evaluations, recommendations, or other documents issued by
, the psychologist.
ree No c. If you did not receive a copy, did you request a copy?
6. Yes No Did you communicate with the psychologist in writing, such as email,
f text, letters, etc?
If yes, please provide a copy of all written communication between the
_ psychologist and you. oe ;
YS a Corb Fed mal ~ USPs #9590 94ez S486 9247 IO% Iq
7. } Yes No Has the psychologist completed his/her work on this case?
8. Over what period of time were services provided by the psychologist?
Start date o2/ 14 2620 End Date _CZ / iG | 2020
9. L ves ° Has the Court rendered a final decision in this case?

Claim Form and Instructions (7/19) -2?-
- 10. PleaSHpevidetHesGAGhS Hndt oradAY, if AGL HUtdaritgl AHS? Whe MAQWwihG AacspBly?>

 

 

 

 

 

 

 

 

 

 

\/
11. |Xves

7

12 be

 

 

 

 

Yes

[Ives

13. Les

Custody
Visitation
Parental Fitness

Therapy

LIne

 

 

 

 

 

 

 

 

 

 

 

No
No
J
No
YS
\
Xo
ZA

 

 

 

14. SUMMARY OF CLAIM:

ye a ty, Ooh Ne
other (please identify) UNCreun a No Commun icon woh iG! iC, Order.

Have you filed a complaint(s) against this psychologist with the Court?

If yes, please provide a copy of the complaint(s) and any decision(s)
rendered. (lf a decision has not been yet been rendered, please notify the
Board Office of the final outcome when issued.) ~ ienz,

Have you filed a lawsuit(s) against this psychologist?

If yes, in what court was the lawsuit(s) filed?

S parte ay O'Connal Caer

If yes, on what date was the lawsuit filed? .
Erle en.

CY- 20} —COAOT ~ PAy -DSt— ign ( 024257 co)
Please provide a copy of the Complaint filed in your lawsuit.

is the lawsuit pending?

Did the Judge issue a final ruling in the lawsuit?

If yes, please provide a copy of the final decision.

To your knowledge, has anyone else involved in your case filed a
Complaint(s) or lawsuit(s) against this psychologist?

If yes, please identify the agency, organization, or court with which it was
filed.

 

Include specific details (who, what, when, where, how, why). Include the type of service provided and date(s) of
service. Attach a copy of the documents identified in the Instructions section of this Claim Form. Please use
extra sheets of paper, if needed and sign each additional page. Please print clearly as the review of your
claim will be delayed if we cannot read your writing.

On __02/os/2629 == Seat Ceptifiql mal YO PR. Vaysiia
“ZiCtarls . Ww) order IO void ray \ Re pest ‘oe CL. 14 “04;

Claim Form and Instructions (7/19)

-3-

 

 
Gla bls! OP o07odbsH- Seeha DAStum at} Bileb O4190/50 Hoste 2@ 20855
= Lops Given ‘3! Meuwpal Hes TH Ely Levens.
Ci Tat my Vid Mental Kecatls ot C- Files

 

SL. Kay He “Richats made “TH State met
Het Spr 16 vp TO “THe. Cats! re
Qagk__ he my Men trl Records

 

=x Ald ew icy Sila Riches moe TH cree
—THer Sse ukeve Janse Signed O- Celease oF sFatensten '

SL. ean He SG Chagl’s Made He stetenent , THar
Sie Las Ee Bory ta lok AT “THe nGRnskn
=clst UOASs Seni 7 LA Her “SY LORY AK Cereb Fel
vv an i

 

 

DM. Ean = Ho ‘Ki cHatps AS Kol Mo +0 tell Her Held shot
my * Medical History | = =e ob Het, THe Coed Gel
Mal Was “THe “‘Dechilel waG@@naton alist Wy

Medi crt His tatu

 

 

SDL. iy SH \GCHels Ask me Hoo
Ree alk elie Deore, Coles. “EG Can
oo Ad wep oe seve. Nin Y8med tn A.
MIST - Cvy- -~ C6122 -DAK~- “Th

 

 

 

TR Kruse iC ads Askel me Had == Felt
aot THe Sudlge Uy = toll Hee, = hal
Grled_ an * AR Zena Commissan on elicaal_ Comliot
Complaint! and Tee 1s we Near Sodge

 

 

 

Claim Form and Instructions (7/19) -4.-

 
Case 2:20-cv-00769-DJH--MTM Document 1 Filed 04/20/20 Page 30 of 35

Dw. a= He \2CHadsS ped me Hyd =
Felk- alade “THe. BOSecu Sey H Blu,
=x AGI at That have SG Cott Blan
Wamel wae Laws -: -
CN Ml-05429 ~pSK -- eT

 

 

Wk. Kaisha ASCs ‘npusiayly , G Sue. an
~ Bx peat’ OPiiien , EE CNeim Vy, te]! En taenation
Swailade Yo. Loe 2 So thvunes. sm ~Hunna,

Qui 4 nts!

SOL. Cau shin WiCiaing also SS Hoel 14
\ Ne loalivg Wias’ “VRLDS The. AS Ll!

 

 

“ON ©02/28/zoz6 in my Evoluahoy oH
SSL Me Cael Melo 7 sated He contl
Wirt Gx tHe Capie =m Bek Wy
(Medicale Cecatdss i THe. Kes hahan, duel
Sol Vays te  [ickets Del TH, comsite

EMG ens Raised =ssmiputS2-2e(c) 1
Ln Cauthdvhaal . hecause He Unred Stakes |
Canchttn t. The > Preme Cad ef He land

MEN MéeDica Feats ret mem Peheds is
M6T ‘Emit an Dw. PVOGss*

 

 

(Attach additional pages if necessary.)

| am the person who prepared this Claim. The information given herein is known to me to be the truth, or is true to the best
of my knowledge and belief, without any reservations.

Vda mye oB/ 62/2076

Signature of Person Filing the Claim Date

Claim Form and Instructions (7/19)

 

 
Case 2:20-cv-00769-DJH--MTM Document1 Filed 04/20/20 Page 31 of 35

Prog ress Notes Printed On Dec 20, 2012

-Call 911 or Nat'l Suicide Prevention Lifeline or present to ED for any life-
threatening (e.g. suicidal) crisis, after discharge.

EB:
-~re: plan and its rationale. Pt indicated understanding and acceptance.

/es/ CLINT W ANTHONY, MD
CHIEF OF PSYCHIATRY
Signed: 04/09/2012 16:42

 

LOCAL TITLE: MH-PSYCHIATRIC HISTORY AND ASSESSMENT
STANDARD TITLE: MENTAL HEALTH H & P NOTE

DATE OF NOTE: MAR 09, 2012@15:08 ENTRY DATE: MAR 09, 2012@15:09:01
AUTHOR: ANTHONY,CLINT W EXP COSIGNER:
URGENCY: STATUS: COMPLETED

Seen 1540-1600; UNscheduled visit for re-evaluation of tx of PTSD & bipolar do
S: Pt is a 40yo married x 2 (currently since '06; separated spring '11), Afro-
American male (100% SC for PTSD) who was screened by RN (see that note this
afternoon). Initially pt wondered if he should be in the hospital to get back
on meds. When I indicated that he could pick up the lithium today, pt indicated
that he really did not think he needed to be in the hospital then. Wants to get
back on track with medication. Asked for counseling services.

Sleep: impaired w/ maintenance problems. No suicidal ideas, not even
passive. Considerable irritability & anger; some violent ideation, but no
specific targets, vendettas, or plans.

Daily use of narcotic. Gets some oxycodone from non-VA physician and
buys narcotic(s) on street. Vague about amounts. Indicated that he uses the
narcotics for pain but also to him him sleep and to regulate his mood. Asked
about Suboxone.

Currently not on any psychotropics or other meds.

Acknowledged using MJ on regular basis.

O:

General- neatly dressed (casually) and groomed; appearing stated age;
walked w/ a small limp; obvious (but mild) swelling of
L ankle oe

Sensorium- stably alert and grossly oriented

Behavior- sat calmly; talkative; cooperative; 70% eye contact

Affect- constricted & business-like; a few smiles & a little laughter;
mood congruent

Mood- depression & anger

Speech- nl rate & volume

Thought Processes~ linear, .yoal-directed

Thought Content- no obvious response to internal stimuli; no reported halluc.
or delusions; stated no suicidal ideas; has thoughts of
violence but no specific targets

 

 

PATIENT NAME AND ADDRESS (Mechanical imprinting, if available) | VISTA Electronic Medical Documentation

THOMPSON, RICHARD WAYNE
UNIT 143
2855 E BROADWAY RD Printed at Phoenix VA Health Care System
MESA, ARIZONA 85204

DOB:05/11/1971 ;
Page 67

 
 

a Forwarded | message woorennees

From. <soyk> sal eorr
Date: Jan 4, 2018 1 12: 1-09 DM

Subject: Re: investigstor

CC.

Ve

Dear Mr Rucker

| am researching a considerable number of issues
Mr Thompson has had with AZ police, courts,
adoption boards, the VA and others. Can you let me
know in what connection you are involved with Mr
Thompson, and please share any relevant
information confirming ill-treatment/rights abuses
Mr Thompson has experienced.

lama UK based american citizen, investigative
journalist and rights campaigner. | will say that in
things | have looked into so far in my career, the
catalogue of apparent rights abuses,
maladministration and mistreatment of Mr
Thompson's is so widespread over so many
agencies and over so long period of time, it is not
easy to get a handle on it all; any light you can shed
will be appreciated.

> You, Paula Lubbe and 3 others 23 Shares

 

a ar pL rae

; Cormmment > SOP UD 6

We PEPE EEE a fon wt bi Lae
ie ist

 

 
WIFREX RT AAU TO OPMCMRIP Pr DSUrriLtLe

Case 2:20-cv-00769-DJH--MTM Document1 Filed 04/20/20 Page 33 of 3h
PAUL PENZONE

SHERIFF

       

 

 

June 25, 2019 1)
f . \ Cae
LC. Stote J FepetaG
Richard Thompson i
6802 N.17th Ave Apt 16 7 : a
Phoenix, AZ 85015 (= OSS ‘Dp (SCihry mation

(JQ se CIC Zeit-(2@728- 00

Dear Mr. Thompson,

We have received your complaint. Thank you for bringing this matter to our attention.
We can assure you that the circumstances surrounding your complaint will be investigated.

You will be informed of our findings wn upon completion of the investigation. Should y you have any questions in
the meantime, please feel free to contact the Professional Standards Bureau during regular business hours at
(602) 876-5429. Otherwise, the assigned investigator and contact information is listed below:

\A# 1A2019-0311

investigator: Detn Off Lt Calvin King

Investigator Phone #: 602-876-5967 SK i Ack CASEY Cr
SHERIFF Fie gan
Maricopa County Sheriff's Office wm aoe L. S tatong ft 0

Professional Standards Bureau
; | INI CEE © and, THe a ore,
Zt ONO L [se | .
ie Lolhc# ert layne nn

Al0 EXC |
EA Colic Ley
Me ¥ Tole , Vv CH VMS ,

“The Mayshile ox 40 bhre as usl

101 W. Jefferson Street « Phoenix, Arizona 85003
(602) 876-1000 » Statewide Toll Free 1-800-352-4553 » WWW.IMCSO.ORG

Thank you,

 

 

 

 
 
Gast 2:20-cv-00769-DJH--MTM Document 1 Filed 04/2017). Page F239} 35
* . ?

ve oul

€ &  :
© Craig, Karen M. 1:21 pm eq

ww tome, Craig v

Mr. Thompson,

Just following up to reschedule your appointment
with the Director and Associate Director at the
Phoenix VAHCS, provided you and your advocate
still want to have the meeting.

Here are two options for a 30 minute meeting, if
so. Please let me know which one you prefer and
when your advocate would be available.

Friday, January 10" at 3:30pm or

Tuesday, January 14" at 1:00pm

If neither of those work, let me know and | can look
for other options. If it’s easier, you can call me
back once you check the date/time.

Karen Craig

Phone: 602-277-5551, ext 7/891
